DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that Steffen shows a number of different embodiments involving different positions of motors and imbalance masses however none of the embodiments disclose a configuration having a bisecting longitudinal axis of the contact plate where a weight distribution of the “imbalance mass, the imbalance mass shaft, the first electric motor, and the second electric motor” has bilateral symmetry about the axis; and Bolton fails to describe any concept related to weight distribution in the context of a compaction machine
Applicant’s argument that the Office Action appears to indicate on page 6 that Steffen’s teachings of single and plural imbalance masses would lead one of skill in the art to only have two electric motors with a single imbalance mass connected in between; however, none of the embodiments of Steffen even teach the configuration of the motors with the imbalance mass as recited in the claim and certainly do not teach that one instance of this configuration being provided is noted but is not considered persuasive because Bolton is used in the current rejection to teach the limitations of claim 8.
Claim Objections
Claim 21 is objected to because of the following informalities:  “compacting” should be changed to “compaction” in line 3 for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear whether “a longitudinal axis of the compaction plate” in line 2 is the same as or different than “a longitudinal axis” in claim 1 because of the double positive recitation of “a longitudinal axis”.  For purposes of examination, the examiner interprets “a longitudinal axis of the compaction plate” to mean “the longitudinal axis of the compaction plate”.
Regarding claim 3, it is unclear whether “a longitudinal axis of the compaction plate” in line 2 is the same as or different than “a longitudinal axis” in claim 1 because of the double positive recitation of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17 and 19-22 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al (US 2019/0078282) in view of Bolton et al (US 6,382,424).
Regarding claim 1, Steffen discloses a compaction machine (e.g. 1, claim 1) comprising: a compaction plate comprising a top surface and a bottom surface, the top surface being on a side of the compaction plate opposite the bottom surface, the bottom surface being a compacting surface (e.g. 4, Fig. 1, paragraph 0029); an imbalance mass disposed on the top surface of the compaction plate (e.g. 6/8, Fig. 1); and a first electric motor operably coupled to the imbalance mass (e.g. 7, Fig. 2); wherein the compaction plate defines a longitudinal axis that bisects the compaction plate (e.g. L, Fig. 3, paragraph 0036); wherein a weight distribution of the imbalance mass and the first electric motor is positioned to have bilateral symmetry about the longitudinal axis (e.g. Fig. 3, paragraph 0036).  Steffen does not disclose a housing, an imbalance mass shaft, or a second electric motor.  Bolton teaches a vibrating machine (e.g. 10 with 110) comprising: a housing (e.g. 112); an imbalance mass disposed within the housing and affixed to an imbalance mass shaft (e.g. 130 affixed to shaft 122, Fig. 6); a first electric motor affixed to the housing and operably coupled to the imbalance mass shaft (e.g. 124, Fig. 6, col. 9, lines 54-57); and a second electric motor affixed to the housing and operably coupled to the imbalance mass shaft (e.g. second 124, col. 9, lines 6-9), the first electric motor and the second electric 
Regarding claim 2, the combination of Steffen and Bolton further discloses that the shaft axis is perpendicular to a longitudinal axis of the compaction plate (e.g. Steffen, Fig. 3, paragraph 0036).
Regarding claim 3, the combination of Steffen and Bolton further discloses that the imbalance mass shaft extends perpendicularly to a longitudinal axis of the compaction plate (e.g. Steffen, Fig. 3, paragraph 0036).
Regarding claim 4, the combination of Steffen and Bolton further discloses that the first electric motor comprises a first electric motor shaft and the second electric motor comprises a second electric motor shaft (e.g. Steffen, 9, and/or Bolton, shown but not labeled in Fig. 6), and wherein the first electric motor shaft and the second electric motor shaft extend along the shaft axis perpendicular to the longitudinal axis (e.g. Steffen, L, Fig. 3, and Bolton, Fig. 6).
Regarding claim 5, the combination of Steffen and Bolton further discloses that the first electric motor and the second electric motor are controlled by control circuitry to have a common rotational 
Regarding claim 6, the combination of Steffen and Bolton further discloses that the first electric motor and the second electric motor are brushless motors, brushless direct current (BLDC) motors, brushed direct current (DC) motors, brushed alternating current (AC) motors, switched reluctance (SR) motors, or asynchronous motors (e.g. Steffen, paragraph 0011).
Regarding claim 7, the combination of Steffen and Bolton further discloses that the first electric motor comprises a first electric motor shaft and the second electric motor comprises a second electric motor shaft (e.g. Steffen, 9, and/or Bolton, shown but not labeled in Fig. 6); wherein the first electric motor shaft is rotationally fixed to the imbalance mass shaft and the second electric motor shaft is also rotationally fixed to the imbalance mass shaft such that the first electric motor shaft, the second electric motor shaft, and the imbalance mass shaft rotate together (e.g. Bolton, Fig. 6, col. 9, lines 6-9).
Regarding claim 8, the combination of Steffen and Bolton further discloses that the first electric motor and the second electric motor are the only electric motors of the compaction machine and the imbalance mass is the only imbalance mass of the compaction machine (e.g. Steffen, Fig. 3, and Bolton, Fig. 6, lines 6-9).
Regarding claim 10, the combination of Steffen and Bolton does not explicitly disclose that the housing is integrated with the compaction plate such that the housing and the compaction plate are a unitary component.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the housing with the compaction plate because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding claim 11, the combination of Steffen and Bolton does not explicitly disclose that a torque output of the first electric motor is insufficient to rotate the imbalance mass without 
Regarding claim 12, the combination of Steffen and Bolton further discloses a power storage device, wherein the first electric motor and the second electric motor are at least partially powered by the power storage device (e.g. Steffen, 3, paragraphs 0025 and 0035).
Regarding claim 13, Steffen discloses a compaction machine (e.g. 1, claim 1) comprising: a compaction plate (e.g. 4); an imbalance mass assembly operably coupled to the compaction plate (e.g. 6 including 8, Fig. 1), the imbalance mass assembly comprising an imbalance mass (e.g. 8); and a first electric motor comprising a first electric motor shaft that is operably coupled to the imbalance mass at a first end of the imbalance mass (e.g. 7 with shaft 9, Fig. 2); wherein the compaction plate defines a longitudinal axis that bisects the compaction plate (e.g. L, Fig. 3, paragraph 0036); wherein a weight distribution of the imbalance mass and the first electric motor is positioned to have bilateral symmetry about the longitudinal axis (e.g. Fig. 3, paragraph 0036).  Steffen does not disclose an imbalance mass shaft or a second electric motor.  Bolton teaches a vibrating machine (e.g. 10 with 110) comprising: an imbalance mass assembly comprising an imbalance mass shaft and an imbalance mass affixed to the imbalance mass shaft (e.g. 130 affixed to shaft 122, Fig. 6); a first electric motor comprising a first electric motor shaft that is operably coupled to the imbalance mass shaft at a first end of the imbalance mass shaft (e.g. 124 with shaft shown but not labeled, Fig. 6, col. 9, lines 54-57); and a second electric motor comprising a second electric motor shaft that is operably coupled to the imbalance mass shaft at a second end of the imbalance mass shaft (e.g. second 124, col. 9, lines 6-9), the first end of the 
  Regarding claim 14, the combination of Steffen and Bolton further discloses that the compaction plate defines a soil compacting surface, the soil compacting surface being defined by a plane of the compaction plate (e.g. Steffen, bottom surface, Fig. 1); and wherein the first electric motor shaft and the second electric motor shaft rotate about a shaft axis, the shaft axis being disposed parallel to the plane of the compaction plate (e.g. Steffen, 9, Fig.’s 1-3).
Regarding claim 15, the combination of Steffen and Bolton further discloses that the first electric motor shaft and the second electric motor shaft rotate about a shaft axis (e.g. Steffen, 9, Fig. 2), wherein the shaft axis is perpendicular to the longitudinal axis of the compaction plate (e.g. Steffen, Fig. 3, paragraph 0036).
Regarding claim 16, the combination of Steffen and Bolton further discloses that the first electric motor and the second electric motor are controlled by control circuitry to have a common rotational speed (e.g. Steffen, 10, paragraph 0031, wherein the first and second motors rotate the same shaft such that they must have the same rotational speed).
Regarding claim 17, the combination of Steffen and Bolton further discloses that the first electric motor shaft is rotationally fixed to the imbalance mass shaft and the second electric motor shaft is also 
Regarding claim 19, the combination of Steffen and Bolton further discloses that the imbalance mass assembly comprises a housing (e.g. Bolton, 112) but does not explicitly disclose that the housing is integrated with the compaction plate such that the housing and the compaction plate are a unitary component.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the housing with the compaction plate because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding claim 20, the combination of Steffen and Bolton further discloses a power storage device, wherein the first electric motor and the second electric motor are at least partially powered by the power storage device (e.g. Steffen, 3, paragraphs 0025 and 0035).
Regarding claim 21, the combination of Steffen and Bolton further discloses a steering handle configured to permit a user to control movement of the compaction machine via the steering handle, the steering handle extending from a rear of the compacting machine (e.g. Steffen, 13, Fig. 1, paragraphs 0025 and 0037); wherein the longitudinal axis bisects the compaction plate from a front of the compaction machine to the rear of the compaction machine (e.g. Steffen, Fig. 1).
Regarding claim 22, the combination of Steffen and Bolton further discloses control circuitry electrically connected to the first electric motor and the second electric motor to control both the first electric motor and the second electric motor (e.g. Steffen, 10, paragraph 0031) but the combination of Steffen and Bolton does not explicitly disclose that the connection is a parallel connection to control both the first electric motor and the second electric motor with a same signal from the control circuitry.  The examiner takes official notice that parallel connections are notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




/S.N.L./Examiner, Art Unit 3678